number release date id office uilc cca_2011072017581619 ----------- from ---------------------- sent wednesday date pm to ---------------- cc -------------------------------------------- subject your request for assistance you requested an opinion on whether the practice in texas of captioning notices of federal_tax_lien nftl in the following manner entity person x as nominee alter ego and or transferee of entity person y is legally permissible you specifically questioned the legality of including transferee in the entity identifications when the the facts of the cases do not support transferee_liability but rather a nominee lien theory in sum we have no problem with captioning of the nftl in this manner the word transferee in this context is being used as a synonym for nominee and alter ego is being added in the alternative the service is using the term transferee in its ordinary everyday meaning -- a person to whom a transfer of property is made in other words not all cases involving transferees will involve transferee_liability support for using the every day meaning of the term transferee is contained in the internal_revenue_manual irm for example the term transferee is used in the discussion specific to nominee liens see irm additionally irm provides that not all transferee cases are transferee_liability cases however we note that there are irm provisions that suggest that transferee and alter ego nominee are mutually exclusive -- meaning you can have one but not the other see irm and irm we believe these provisions may be the reason you questioned the captioning in sum while the inclusion of transferee in the entity identification section or caption may not be necessary it is not legally prohibited in the context in which it is used the use of transferee in this manner does not affect the enforceability of the liens regardless of whether its use is appropriate in the entity identification section of the nftls transferee alter ego and nominee is used both disjunctively and conjunctively therefore the unnecessary use of one term is of little consequence we coordinated this response with the ----------------------------------------------------of chief_counsel if you have any questions feel free to contact me
